Title: To James Madison from John Henry Purviance, 1 June 1803 (Abstract)
From: Purviance, John Henry
To: Madison, James


1 June 1803, Baltimore. Solicits a position in the State Department. “It would be gratifying to me to be employed as immediately under the direction of the chief clerk of the department as circumstances might permit.” Hopes that JM’s recollection of his “former connexion with Col. Monroe” will “not prove unfriendly” to his “present application.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Purviance”). 2 pp.



   
   Purviance had served as Monroe’s private secretary in France, 1795–96 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 15:404 n. 4). For Monroe’s recommendation of Purviance, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:396.


